internal_revenue_service number release date index number ------------------------------------------------------------ -------------------------- -------------------- ---------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b02 plr-117357-14 date date x state date date year year year a b legend --------------------------- ---------------------- ------------ ----------------------- ------------------------ ------ ------ ------ --------------------- ssn ---------------- --------------------- ssn ---------------- dear ---- ------- this responds to a letter dated date submitted on behalf of x by its authorized representative requesting a ruling under subchapter_s of the internal_revenue_code plr-117357-14 the information submitted states that x was incorporated in state on date x made an election to be treated as an s_corporation effective date from year to year x made disproportionate distributions to its shareholders grantor trusts owned by a and b x represents that it did not intend to create any differences in rights among the shares in year x made corrective distributions to a eliminating the cumulative amount of the disproportionate distributions as a result of the corrective distribution the cumulative distributions from x to its shareholders are proportionate to stock ownership x represents that it did not intend to create a second class of stock x and its shareholders consent to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of the corporation are disregarded for purposes of determining whether a corporation has more than one class of stock sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1362 provides that a in general an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small plr-117357-14 business corporation and b any termination under sec_1362 shall be effective on and after the date of cessation based solely on the facts submitted and the representations made we conclude that because x’s stock has identical distribution and liquidation rights under its governing provisions the disproportionate distributions did not cause x to have more than one class of stock for purposes of sec_1361 under these circumstances we conclude that x’s s_corporation_election did not terminate however disproportionate and corrective distributions must be given appropriate tax effect except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code in particular we express no opinion regarding the validity of any sec_338 election see sec_1_338_h_10_-1 in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to the taxpayer’s representatives this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely bradford poston senior counsel branch office of the associate chief_counsel passthroughs special industries cc
